Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyles et al (US 2006/0074456).
Regarding claim 1, Pyles et al disclose transcutaneously measuring motility patterns, by selecting sensory transmitting nerve tissue that is responsive to gastric motility. See paragraphs [0048], [0053] and [0064].  An electrode combination with defined polarity of at least two electrodes having at least one cathode and at least one anode and an electrical signal having at least a definable amplitude voltage, pulse width, and frequency, is independently adjusted to select the sensory transmitting nerve tissue required to inhibit transmission of neuronal signals. The motility patterns are measured, in the colon of a recipient of an implantable neuromodulator 10, responsive to an electrical stimulus delivered by the implantable neuromodulator 10, and programming the implantable neuromodulator 10 responsive to the measured motility patterns, wherein the method comprises adjusting at least one parameter of the implantable neuromodulator 10 that defines the electrical stimulus that the implantable neuromodulator 10 is configured to deliver to the recipient. See paragraphs [0024], [0085] and [0086]. 
Regarding claim 2, Pyles et al disclose setting the charge that the implantable neuromodulator 10 is configured to deliver to stimulate the sacral nerve or spinal cord of the recipient is responsive to the measured colon motility patterns. See paragraph [0079]. 
Regarding claim 3, Pyles et al disclose setting a compliance voltage for the implantable neuromodulator 10 responsive to the measured colon motility patterns. See paragraph [0064]. 
Regarding claim 4, Pyles et al disclose setting at least one of a pulse width, a pulse amplitude, or a pulse frequency for the electrical stimulus that the implantable neuromodulator 10 is configured to deliver to the recipient. See paragraph [0064].   
Regarding claim 5, Pyles et al disclose the implantable neuromodulator 10 stimulating the spinal cord or sacral nerve of the recipient, has an electrical stimulus defined by the at least one adjusted parameter, and measuring the motility patterns, in the colon of the recipient, responsive to the electrical stimulus. See paragraphs [0085] and [0086]. 
Regarding claim 7, Pyles et al disclose adjusting the at least one parameter of the electrical stimulus that the implantable neuromodulator 10 is configured to deliver to the recipient until the measured motility patterns are indicative of a rectosigmoid brake or cyclic motor pattern in the lower descending colon and/or in the rectosigmoid following ingestion of a meal. See paragraphs [0079], [0085] and [0086].  
Regarding claim 12, Pyles et al disclose transcutaneously measuring smooth muscle response, in the colon of a patient, to electrical stimulation of the spinal cord provided by implantable neuromodulator 10, and adapting at least one characteristic of the electrical stimulation delivered to the spinal cord responsive to the measured smooth muscle response.  Pyles et al teach measuring smooth muscle response for modulating gastric motility as a gastric control component. See paragraph [0083].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pyles et al (US 2006/0074456).
Regarding claim 16, Pyles et al teach in the large intestine, the motility patterns comprise segmentation contractions antiperistaltic contractions which propagate toward the ileum, and peristaltic contractions, in addition to influx from the small intestine, facilitate movement of ingesta through the colon. Mass movements constitute a type of motility not seen elsewhere in the digestive tube. Known also as giant migrating contractions, this pattern of motility is like a very intense and prolonged peristaltic contraction which strips an area of large intestine clear of contents. See paragraph [0085].
One of ordinary skill in the art would have found it obvious to progressively reduce the current delivered to the patient to determine whether the intense and prolonged peristaltic contraction occurs which would indicate no motility disorder, or until the smooth muscle response of the colon is indicative of a colonic motility disorder.  Pyles et al teach normal contractions of the stomach are the result of three control components: neural activity, chemical activity, and myogenic activity. The neural control component refers to the intrinsic and extrinsic nerves innervating the stomach. The intrinsic nerves release various neurotransmitters and peptides that control contractions and motility. Extrinsic nerves may influence the contractions by the release of modulative substances. The chemical control component refers to the various substances (neurotransmitters, neuromodulators and peptides) released from the nerve endings or endocrine-paracrine cells and glands of the stomach, gall-bladder, or pancreas. These biochemical substances may act directly on the smooth muscle cell or on the nerves to modulate or control the occurrence of contractions and motility. The myogenic control component refers to small electrical oscillations of the smooth muscle cells related to polarization and depolarization of the smooth muscle cells. The myogenic activity is referred to as electrical control activity or slow waves. From this teaching, Pyles et al suggests modulation of gastric motility may be accomplished by modulating any of the above gastric control components. See paragraph [0083].
The skilled artisan would have found it obvious based on this suggestion to progressively reduce current delivered to the point where the smooth muscle response of the colon is indicative of a colonic motility disorder to determine the minimum amount of stimulation needed to ensure motility and to extend battery life for the implantable neuromodulator 10 by not over stimulating the patient.
Allowable Subject Matter
Claims 17-22 are allowed.
Claims 6, 8-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
8/10/2022